Citation Nr: 0900656	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  04-09 706	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20% for 
diabetes mellitus (DM).

2.  Entitlement to an initial rating in excess of 10% for 
right lower extremity peripheral neuropathy (PN) prior to 
August 2006.

3.  Entitlement to an initial rating in excess of 30% for 
right lower extremity PN since August 2006.

4.  Entitlement to an initial rating in excess of 10% for 
left lower extremity PN prior to August 2006.

5. Entitlement to an initial rating in excess of 30% for left 
lower extremity PN since August 2006.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1969.

This appeal to the Board of Veterans Appeals (Board) 
initially arose from a June 2003 rating action that denied 
service connection for peripheral vascular occlusive disease, 
and granted service connection for DM and assigned an initial 
20% rating from July 2001, and for PN of each lower extremity 
and assigned an initial 10% rating for each from July 2001.  
Because the claims for higher initial ratings involve 
requests for higher ratings following the initial grants of 
service connection, the Board has characterized them in light 
of the distinction noted by the U.S. Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from those for increased ratings for already service-
connected disability).

In September 2005, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.

By decision of January 2006, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By rating action of April 2008, the RO granted service 
connection for peripheral vascular occlusive disease; this 
constitutes a full grant of the benefit sought on appeal with 
respect to that issue.  The RO also granted initial 30% 
ratings for PN of each lower extremity from August 2006; the 
issues of initial ratings in excess of 10% prior to August 
2006 and 30% since August 2006 remain for appellate 
consideration.   
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran's DM requires him to take insulin and follow 
a restricted diet, but does not require him to regulate his 
activities.

3.  Prior to August 2006, the veteran's right lower extremity 
PN was manifested by complaints of pain, with good motor 
strength shown on examinations, and was productive of no more 
than mild incomplete neuropathy.

4.  Prior to August 2006, the veteran's left lower extremity 
PN was manifested by complaints of pain, with good motor 
strength shown on examinations, and was productive of no more 
than mild incomplete neuropathy.

5.  Since August 2006, the veteran's right lower extremity PN 
has been manifested by complaints of pain, with decreased 
sensation and vibratory sense, loss of position sense, and 
good strength, and is productive of no more than severe 
incomplete neuropathy.

6.  Since August 2006, the veteran's left lower extremity PN 
has been manifested by complaints of pain, with decreased 
sensation and vibratory sense, loss of position sense, and 
good strength, and is productive of no more than severe 
incomplete neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20% for 
DM have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 
(2008).

2.  The criteria for an initial rating in excess of 10% for 
right lower extremity PN prior to August 2006 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8621 
(2008).

3.  The criteria for an initial rating in excess of 10% for 
left lower extremity PN prior to August 2006 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8621 
(2008).

4.  The criteria for an initial rating in excess of 30% for 
right lower extremity PN since August 2006 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8621 
(2008).

5.  The criteria for a rating in excess of 30% for left lower 
extremity PN since August 2006 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8621 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

In this case, pre-rating January 2003 and post-rating 
February 2006 RO letters informed the veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claims.  The 2003 letter provided notice of 
what was needed to establish entitlement to service 
connection, and the 2006 letter provided notice of what was 
need to establish entitlement to a higher rating (evidence 
showing that a disability had gotten worse).  Thereafter, 
they were afforded opportunities to respond.  The Board finds 
that the veteran has thus received sufficient notice of the 
information and evidence needed to support each aspect of his 
claims, and has been provided ample opportunity to submit 
such information and evidence.  

The 2003 and 2006 RO letters also notified the veteran that 
the VA would make reasonable efforts to help him get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information and, if needed, authorization to obtain them.  
The 2006 letter further specified what records the VA had 
received, what records the VA was responsible for obtaining, 
to include Federal records, and the type of records that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2003 and 2006 RO letters collectively satisfy 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court held that proper 
VCAA notice should notify a veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
prior to and after the initial June 2003 rating action on 
appeal.  However, the Board finds that any delay in issuing 
the full 38 U.S.C.A. § 5103(a) notice did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 
2006).  After the issuance of the 2003 and 2006 notice 
letters and providing the veteran additional opportunities to 
furnish information and/or evidence pertinent to the claims 
under consideration, the RO readjudicated them on the basis 
of all the evidence of record, as reflected in the March 2004 
and May 2008 Supplemental Statements of the Case and the 
April 2008 rating action.  Hence, the Board finds that any VA 
failure to fulfill VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2008).  
 
More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the October 2003 
Statement of the Case, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned; such notice was provided by letter of August 2006.  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake,      22 Vet. App. 37 (2008), holding that, 
for an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the VA notify a claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  However, the 
VA General Counsel has held that Vazquez-Flores does not 
apply to appeals from initial rating actions, and 
accordingly, the VA's VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C.A. §§ 5104(a), 7105(d)(1), and 5103A (West 2002) as 
part of the appeals process, upon the filing of a timely 
Notice of Disagreement with the initial rating or effective 
date assigned following the grant of service connection.  See 
also Goodwin v. Peake, 22 Vet. App. 128 (2008), holding, as 
to the notice requirements for downstream earlier effective 
date claims following the grant of service connection, that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  In this case, neither the veteran nor 
his representative have alleged that his VCAA notice was 
inadequate.  See Goodwin, supra; Mayfield, supra.    

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claims, to include obtaining available 
post-service private and VA medical records through 2007.  
The veteran was afforded comprehensive VA examinations in 
connection with his claims in May 2003 and August 2006; these 
reports are of record and have been considered in 
adjudicating these claims.  A transcript of the veteran's 
September 2005 Board hearing testimony is of record.  
Significantly, the veteran and his representative have not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In February 2006 and June 
2008, the veteran stated that he had no additional 
information or evidence to submit in connection with his 
claims.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matters currently under 
consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

III.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of 2 ratings apply under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

A.  DM - Schedular Rating

The veteran's DM has been initially rated 20% disabling from 
July 2001 under the provisions of 38 C.F.R. § 4.119, DC 7913.  
Under the applicable criteria, a          20% rating is 
warranted for DM requiring insulin and a restricted diet, or 
an oral hypoglycemic agent and a restricted diet.  A 40% 
rating requires insulin, a restricted diet, and regulation of 
activities.  A 60% rating requires insulin, a restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring 1 or 2 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100% rating requires 
more than 1 daily injection of insulin, a restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic agents requiring at least   3 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.

Medical evidence is required to show that occupational and 
recreational activities have been restricted.  Camacho v. 
Nicholson, 21 Vet. App. 360 (2007).    

After reviewing the entire evidence of record and considering 
it in light of the regulatory criteria noted above, the Board 
finds that an initial schedular rating in excess of 20% is 
not warranted at any time since the initial grant of service 
connection for DM up to the present time, as it has not been 
shown to be so disabling as to warrant a schedular 40% or 
higher rating under DC 7913.  Although the veteran's DM 
requires him to take insulin for control and to follow a 
restricted diet, the evidence indicates that he is able to 
carry out his usual activities including employment without 
difficulty attributable to the DM, and that the DM does not 
require him to regulate his activities.  

In February 2000, T. J., D.O., diagnosed adult-onset type II 
DM.  C. D., D.O., consistently diagnosed stable DM from March 
to October 2001. 

On July and August 2002 examinations by Dr. C. D., the 
veteran denied weight loss.  The diagnoses included insulin-
dependent DM.    

On September 2002 examination by G. R., D.O., the veteran was 
noted to have been prescribed a diabetic diet, and he 
exercised regularly.  A general review of systems was 
negative for fatigue and weight change.  The diagnoses 
included insulin-dependent DM.  

On May 2003 VA examinations, the veteran was noted to be on 
an insulin regimen.  He had no ketoacidosis or hypoglycemic 
reactions, and he was not properly following a diabetic diet.  
He did not describe typical DM symptoms such as polyuria, 
polyphagia, or polydipsia.  Diabetic urinalysis showed mild 
nephropathy.  The diagnoses included Type II DM.       
    
In March 2004, Dr. C. D. stated that the veteran had shown 
good progress in controlling his DM.  He had been on a good 
diabetic diet and exercise program to help him control the 
disease, and the exercises included daily walking, leg lifts, 
and stretching.  

The veteran denied weight loss on April 2005 examination by 
Dr. C. D.    

At the September 2005 Board hearing, the veteran testified 
that he could perform prescribed stretching and walking 
exercises, and that he walked for a half mile per day.   

On August 2006 VA examination, the veteran reported a 4-pound 
weight loss in the past 12 months, that he tried to follow a 
restricted diabetic diet, and that he had a hypoglycemic 
reaction approximately once or twice per week which was 
resolved by eating.  He reported working in a sedentary, 
part-time job as a park groundskeeper, and that he walked 
daily for exercise.  He wore diabetic shoes.  After 
examination, the diagnoses included type II DM.  That 
diagnosis was confirmed by a VA physician in April 2007.        

In June 2007, Dr. C. D. stated that the veteran had DM that 
was now insulin-dependent.

After a review of the evidence, the Board finds that the 
veteran's DM requires him to take anti-diabetic medications 
including insulin and to follow a restricted diet, but does 
not require him to regulate his activities, which is 
necessary for entitlement to a 40% rating under DC 7913.  The 
medical evidence does not indicate that the veteran must 
avoid strenuous occupational and recreational activities 
solely as a result of his DM.  From 2000 to 2005, Dr. C. D. 
consistently noted that the veteran was employed as a 
cemetery sexton.  Although in July 2002 Dr. C. D. noted that 
the veteran's leg pains in combination with his DM impaired 
his ability to do his work as a cemetery maintenance man, the 
leg pains were diagnosed to be due to lower extremity 
peripheral vascular disease.  However, the veteran is 
separately service-connected and rated for peripheral 
vascular occlusive disease of the lower extremities, and thus 
no symptomatology attributable thereto may be considered in 
evaluating the DM.  On September 2002 examination, Dr. G. R. 
noted that the veteran was employed on a full-time basis as a 
yard worker.  On May 2003 VA examination, the examiner noted 
that the veteran was employed in a physical job as a cemetery 
manager: he dug graves, shoveled, and mowed lawns.  Although 
in August 2003 Dr. C. D. noted that the veteran had had to 
modify his work because of PN, and in March 2004 he stated 
that the veteran's DM and its related conditions, leg and 
foot pain caused by secondary lower extremity PN and 
peripheral vascular disease, had forced him to retire from 
his job of 24 years at the cemetery, the Board notes that Dr. 
C. D. also indicated that he had begun a new job on a full-
time basis.  At the September 2005 Board hearing, the veteran 
testified that his activities were restricted by leg pain and 
neuropathy, and that he was currently employed at a park and 
rode a riding lawnmower.  In September 2005, Dr. C. D. opined 
that the veteran's DM required insulin, a restricted diet, 
and regulation of activities, but the regulation of 
activities was noted to be due to the combination of his DM 
together with peripheral vascular occlusive disease, PN of 
both lower extremities, renal and erectile dysfunction, and 
severe dental problems, and was not solely due to his DM.  In 
February 2008, the veteran stated that he continued to 
maintain his household and provide for his family.   

For all the foregoing reasons, the Board finds that the claim 
for an initial schedular rating in excess of 20% for DM must 
be denied.  As the 20% schedular rating assigned for the DM 
represents the greatest degree of impairment shown since the 
effective date of the grant of service connection, there is 
no basis for staged rating pursuant to Fenderson.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

B.  PN of Each Lower Extremity - Schedular Ratings

The veteran's PN of each lower extremity has been initially 
rated 10% disabling from July 2001, and 30% disabling from 
August 2006 under the provisions of       38 C.F.R. § 4.124a, 
DC 8621.  Under the applicable criteria, mild incomplete 
external popliteal (common peroneal) nerve neuropathy 
warrants a 10% rating.  20% and 30% ratings require moderate 
and severe incomplete neuropathy, respectively.  A 40% rating 
requires complete external popliteal (common peroneal) nerve 
neuropathy, with foot drop and slight droop of the 1st 
phalanges of all toes, inability to dorsiflex the foot, loss 
of extension (dorsal flexion) of the proximal phalanges of 
the toes, loss of foot abduction, weakened foot adduction, 
and anesthesia covering the entire dorsum of the foot and 
toes. 

Considering the evidence in light of the criteria of DC 8621, 
the Board finds that the record does not support a schedular 
rating in excess of 10% for PN of either lower extremity at 
any time since the initial grant of service connection in 
2001 and prior to August 2006, as the medical evidence shows 
no more than mild incomplete external popliteal (common 
peroneal) neuropathy during this period.  

On July 2002 examination by Dr. C. D., the veteran complained 
of leg pain and night cramping in the legs.  Examination of 
the musculoskeletal system showed normal gait and station.  
All joint movements were within normal limits, without 
crepitation, tenderness, masses, dislocation, subluxation, or 
laxity, and muscle strength and tone were normal.  The 
diagnoses included left leg claudication and peripheral 
vascular disease. 

September 2002 examination by Dr. G. R. showed normal lower 
extremity muscle strength and tone and no gross motor or 
sensory deficits.

On May 2003 VA examination, the examiner noted that the 
veteran had cramping in the feet and legs and intermittent 
claudication in the calves and toes, but it was unclear 
whether he had any PN symptoms, as he did not describe 
numbness or tingling.  Current examination showed diminished 
sensation to vibration and monofilament in an inconsistent 
pattern in both feet, which were warm, dry, and without skin 
breakdown or ulcerations.  Reflexes were 2+ bilaterally at 
the Achilles with downgoing Babinski signs, and there was no 
Charcot change.  An electromyogram showed PN typical of DM.  
The diagnoses included Type II DM complicated by PN.  

June 2003 electromyographic and nerve conduction velocity 
studies by R. W., M.D., showed mild sensorimotor PN that was 
consistent with a history of DM.  The veteran had intact 
light touch and ankle reflexes with slight foot intrinsic 
weakness.

On April 2005 examination by Dr. C. D., gait and station were 
normal.  All joint movements were within normal limits, 
without crepitation, tenderness, masses, dislocation, 
subluxation, or laxity, and muscle strength and tone were 
normal.  There was decreased vibration in the feet on 
neurological examination.
 
On September 2005 examination by Dr. C. D., the veteran 
complained of pain, numbness, and tingling in the feet that 
caused him trouble standing, sitting, and walking.  The 
diagnoses included DM and diabetic neuropathy.

At the September 2005 Board hearing, the veteran testified 
that his activities were restricted by his leg pain and 
neuropathy. 

On June 2006 VA outpatient neurological examination, lower 
extremity strength was 5/5, and gait was within normal 
limits. 

Clearly, the evidence provides no basis for more than initial 
schedular 10% ratings under DC 8621 for PN of each lower 
extremity prior to August 2006, as there has been no evidence 
of the symptoms required for 20% ratings since the initial 
grants of service connection, i.e., moderate incomplete 
neuropathy.  In this regard, the Board notes that the 
veteran's lower extremity symptoms during this period have 
primarily been leg pain, but good motor strength was 
consistently shown on examinations.  Although on July 2002 
examination by Dr. C. D. the veteran complained of leg pain 
and night cramping in the legs, this was diagnosed to be due 
to left leg claudication and peripheral vascular disease; the 
Board notes that he is separately service connected and rated 
for peripheral vascular occlusive disease of both lower 
extremities, and thus no symptomatology attributable thereto 
may be considered in evaluating the service-connected lower 
extremity PN.  Similarly, on September 2002 examination by 
Dr. G. R., the veteran's problems after walking   30 yards 
were attributed to left leg claudication.  At the September 
2005 Board hearing, the veteran testified that he suffered 
from leg cramps that were due to a combination of his PN and 
peripheral vascular disease.

Neither does the record support initial schedular ratings in 
excess of 30% for PN of either lower extremity any time since 
August 2006, as the medical evidence shows no more than 
severe incomplete external popliteal (common peroneal) 
neuropathy during this period.  

On August 2006 VA neurologic examination, coordination was 
good, and strength was 5/5 and deep tendon reflexes were 2+ 
bilaterally in the lower extremities.  In both feet, 
sensation over the toes was diminished, vibration sense and 
pulses were diminished, and position sense was impaired.  
There was no cyanosis, clubbing, or edema.  The diagnosis was 
severe diabetic PN of both feet due to decreased sensation 
and vibratory sense, and loss of position sense.      

Clearly, the evidence provides no basis for more than initial 
30% schedular ratings under DC 8621 for PN of each lower 
extremity since August 2006, as there has been no evidence of 
the symptoms required for 40% ratings since that date, i.e., 
complete external popliteal (common peroneal) nerve 
neuropathy, with foot drop and slight droop of the 1st 
phalanges of all toes, inability to dorsiflex the foot, loss 
of extension (dorsal flexion) of the proximal phalanges of 
the toes, loss of foot abduction, weakened foot adduction, 
and anesthesia covering the entire dorsum of the foot and 
toes.  In this regard, the Board notes that the veteran's 
pertinent lower extremity symptoms during this period have 
primarily been decreased sensation and vibratory sense, and 
loss of position sense, but good motor strength was shown on 
examination.  

For all the foregoing reasons, the Board finds that the 
claims for initial schedular ratings in excess of 10% prior 
to August 2006, and 30% since August 2006 for PN of each 
lower extremity must be denied.  As the initial 10% schedular 
rating assigned prior to August 2006 for PN of each lower 
extremity represents the greatest degree of impairment shown 
since the effective date of the grant of service connection 
up to that date, and the initial 30% schedular rating 
represents the greatest degree of impairment shown since 
August 2006, there is no basis for additional staged rating 
pursuant to Fenderson.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55-57.

C.  Extraschedular Ratings

Additionally, the Board finds that there is no showing that, 
at any point since the initial grants of service connection 
in July 2001, the veteran's DM and PN of each lower extremity 
have reflected so exceptional or unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extraschedular basis pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The veteran's symptoms and clinical findings 
as documented in medical reports from 2000 to 2007 do not 
objectively show that his DM and PN alone markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned schedular ratings), or require frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards, and the Board 
finds that the assigned schedular ratings for those 
disabilities are adequate in this case.  

From 2000 to 2005, Dr. C. D. consistently noted that the 
veteran was employed as a cemetery sexton.  Although in July 
2002 Dr. C. D. noted that the veteran's leg pains in 
combination with his DM impaired his ability to do his work 
as a cemetery maintenance man, the leg pains were diagnosed 
to be due to lower extremity peripheral vascular disease.  
However, as noted above, the veteran is separately service-
connected and rated for peripheral vascular occlusive disease 
of the lower extremities, and thus no symptomatology 
attributable thereto may be considered in evaluating the 
lower extremity PN.  On September 2002 examination, Dr. G. R. 
noted that the veteran was employed on a full-time basis as a 
yard worker.  On May 2003 VA examination, the veteran was 
noted never to have required hospitalization for his DM; the 
examiner noted that he was employed in a physical job as a 
cemetery manager: he dug graves, shoveled, and mowed lawns.  
Although in August 2003 Dr. C. D. noted that the veteran had 
had to modify his work because of PN, and in March 2004 he 
stated that the veteran's DM and its related conditions, leg 
and foot pain caused by secondary lower extremity PN and 
peripheral vascular disease, had forced him to retire from 
his job of 24 years at the cemetery, the Board notes that Dr. 
C. D. also indicated that he had begun a new job on a full-
time basis.  At the September 2005 Board hearing, the veteran 
testified that he was currently employed at a park and rode a 
riding lawnmower, and that he had not been hospitalized for 
DM in the past couple of years.  On August 2006 VA 
examination, the veteran denied any hospitalizations for DM, 
ketoacidosis, or hypoglycemia; he reported working in a 
sedentary, part-time job as a park groundskeeper.  In 
February 2008, the veteran stated that he continued to 
maintain his household and provide for his family.  Hence, 
the Board concludes that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

An initial rating in excess of 20% for DM is denied.

An initial rating in excess of 10% for right lower extremity 
PN prior to August 2006 is denied.

An initial rating in excess of 30% for right lower extremity 
PN since August 2006 is denied.

An initial rating in excess of 10% for left lower extremity 
PN prior to August 2006 is denied.

An initial rating in excess of 30% for left lower extremity 
PN since August 2006 is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


